           Case 3:18-cv-01367-AC      Document 38-1       Filed 07/02/19    Page 1 of 4




                                 U.S. Department of Agriculture
                                   Food and Nutrition Service
                                 Administrative Review Branch

 Astoria Downtown Market,
 Appellant,

      V.                                                Case C0207402

 Retailer Operations Division,
 Respondent.


                                 FINAL AGENCY DECISION

It is the decision of the U.S. Department of Agriculture (USDA), Food and Nutrition Service
(FNS), that there is sufficient evidence to support a finding that the decision by the Retailer
Operations Division (Retailer Operations) to permanently deny the application of Astoria
Downtown Market (Appellant) to participate in the Supplemental Nutrition Assistance Program
(SNAP) was properly imposed.

                                             ISSUE

The issue accepted for review is whether Retailer Operations took appropriate action, consistent
with 7 CFR § 278.l(b)(3) and 7 CFR § 278.l (k)(3), in its administration of the SNAP when it
permanently denied the application of Appellant to participate in the SNAP as an authorized
retailer.

                                         AUTHORITY

7 USC § 2023 and its implementing regulations at 7 CFR § 279. 1 provide that a food retailer
aggrieved by administrative action under § 278.1, § 278.6 or § 278. 7 may file a written request
for review of the administrative action with FNS.

                                    CASE CHRONOLOGY

Retailer Operations received an electronic application from Appellant for SNAP authorization
dated November 15, 2017. Retailer Operations advised Appellant by letter dated March 5, 2018
of its decision to permanently deny the firm 's authorization to participate in the program. The
regulatory citations for the denial were 7 CFR § 278.1 (b)(3) and § 278.1 (k)(3).

By letter dated March 15, 2018, counsel requested administrative review. The request was
granted by letter dated March 22, 20 18.

Counsel made a FOIA request via email dated April 13, 20 18. Counsel agreed to pay the FOIA
fees by email dated May 17, 2018. By email dated May 25, 20 18 this office noticed counsel that


                                                2


Astoria v. United States          Defendant's Cross-Motion         Attachment A, Page 1 of 4
3:18-cv-01367-AC
        Case 3:18-cv-01367-AC         Document 38-1       Filed 07/02/19     Page 2 of 4




any additional information was due by June 11 , 20 18. Counsel provided a brief by email dated
June 11, 2018.

                                  STAND ARD OF REVIEW

In an appeal of an adverse action, the Appellant bears the burden of proving by a preponderance
of the evidence that the administrative action should be reversed. That means the Appellant has
the burden of providing relevant evidence which a reasonable mind, considering the record as a
whole, would accept as sufficient to support a conclusion that the argument asserted is more
likely to be true than not true.

                       CONTROLLING LAW AND REGULA TIO NS

The controlling statute in this matter is contained in the Food and Nutrition Act of 2008, as
amended, 7 USC§ 2018 and § 278 of Title 7 of the Code of Federal Regulations (CFR).
7 USC§ 2018, 7 CFR § 278.l(b)(3) and 7 CFR § 278.l(k)(3) establish the authority upon which
a retail food store's authorization to participate in the SNAP may be denied on the basis of a lack
of business integrity.

7 CFR § 278.1 (b)(3) states: "FNS shall deny the authorization of any firm from participation in
the program for a period of time as specified in paragraph (k) of this section based on
consideration of information regarding the business integrity and reputation of the firm as
follows: (i) Conviction of or civil judgment against the owners, officers or managers of the firm
for: (A) Commission of fraud or a criminal offense in connection with obtaining, attempting to
obtain, or performing a public or private agreement or transaction; (B) Commission of
embezzlement, theft, forgery, bribery, falsification or destruction ofrecords, making false
statements, receiving stolen property, making false claims or obstruction of justice; or (C)
Violation of Federal, State and/or local consumer protection laws or other laws relating to
alcohol, tobacco, firearms, controlled substances, and/or gaming licenses:"

7 CFR § 278.1 (k) states: "FNS shall deny the application of any firm if it determines that: (3)
The firm has been found to lack the necessary business integrity and reputation to further the
purposes of the program. Such firms shall be denied authorization in the program for the
following period of time: (i) Firms for which records of criminal conviction or civil judgment
exist that reflect on the business integrity of the owners, officers, or managers as stipulated
in§ 278.l(b)(3)(i) shall be denied authorization permanently."

                               APPELLANT'S CONTENTIONS

All contentions have been considered whether stated here or not.

   •   The prior charges, issued on February 8, 2007, are not reasonably related to an issue of
       business integrity, and that the Department has exceeded its authority under 7 U.S.C.
       §2018 in qualifying a past drug charge as an issue of business integrity.
   •   The sanction selected by the Department is not reasonable in light of the regulations or
       the statutes governing SNAP. Without a correlation between the store's ongoing business

                                                 3

Astoria v. United States          Defendant's Cross-Motion          Attachment A, Page 2 of 4
3:18-cv-01367-AC
        Case 3:18-cv-01367-AC          Document 38-1        Filed 07/02/19     Page 3 of 4




        integrity (and specifically, according to the regulation, the integrity of the ownership or
        management), there is no basis for the Department to now determine that such a severe,
        permanent sanction should be implemented.
   •    Upon a clear reading of the regulation itself, accompanied by the related guidance issued
        therewith, there is no doubt that the scope of business integrity, with regard to prior
        convictions and civil liabilities, is limited to business-related activities, such as fraud or
        embezzlement, not drug offenses. Drug offenses have about as much to do with the
        implementation of SNAP as they do to charges of drunk driving. Both are illegal, but
        neither give rise to a question of business integrity of the applicant - particularly when
        those charges are far removed from the application and the business itself.
   •    Pursuant to FNS' interpretation/reading of §278.1 (b)(3)(i)(A), the " [c]ommission of fraud
        or a criminal offense in connection with obtaining, attempting to obtain, or performing a
        public or private agreement or transaction" would have encompass controlled substances
        convictions, specifically, the "unlawful delivery" of a controlled substance. However,
        this interpretation is erroneous and exceeds the scope and intention of the subject
        regulation. Based upon a reading of the regulation itself, and the guidance issued
        therewith, it is clear that the focus on crimes and/or convictions that concern business
        integrity matters involve fraud and similar "white collar crimes" rather than drug related
        offenses.
   •    Appellants ' prior charge involved a general controlled substance conviction. Such a
        conviction was not intended to be included within the scope of §278.1 (b)(3)(i)(A), which
        is limited to business-related activities, such as embezzlement and/or fraud . As such,
        here, just as in Warren, a general controlled substance conviction does not fall within the
        scope of the regulation cited to by the agency and, as such, Appellants' permanent denial
        from SNAP as an authorized retailer was arbitrary and capricious and therefore should be
        amended.
    •   Wrote [sic] withdrawal for a materially unrelated offense may remove compliant store
        owners in favor of blind regulatory obedience, resulting in the frustration of the
        regulation's intent.
   •    Change in the laws pertaining to marijuana, while not excusing an initial violation,
        should not be considered an ongoing risk where a number of states have legalized its
        medical use and recreational use, including Oregon. Accordingly, from a public policy
        standpoint, a permanent denial of the Appellants is going to cause a myriad of unintended
        consequences that the Department cannot possibly be interested in. Furthermore, it is an
        unwarranted stretch of the business integrity language in the statute and regulation.
   •    The Appellants should not be permanently denied participation in the SNAP program as
        an authorized retailer, as they do not meet any of the other criterion necessary to issuance
        a denial.

                                  ANALYSIS AND FINDINGS

The purpose of this review is to validate or to invalidate the determination of Retailer
Operations, and as such it is limited to consideration of the relevant facts and circumstances at
the time of the decision. The authorization of a store to participate in the SNAP must be in
accord with the Act and the Regulations, as amended; those requirements of law cannot be
waived.

                                                  4


Astoria v. United States           Defendant's Cross-Motion           Attachment A, Page 3 of 4
3:18-cv-01367-AC
        Case 3:18-cv-01367-AC          Document 38-1       Filed 07/02/19     Page 4 of 4




The SNAP regulations at 7 CFR § 278.1 (b) and (k) provide for the denial of an applicant firm to
participate as a SNAP retailer based on a number of reasons and for various timeframes. The
statute and regulations specifically address the factors which constitute a lack of business
integrity. The regulations at 7 CFR § 278.l(b)(3 ) address the business integrity and reputation of
the applicant.

The owner provided court documents as part of the application process. These documents
provide sufficient information to conclude that the charges of Unlawful Delivery of Marijuana
and Unlawful Delivery of Psilocin fall under 7 CFR § 278.l (b)(3)(i)(A). According to the record
on review, the owner unlawfully delivered for consideration a substance containing psilocin.
The conviction was after June 1, 1999.

FNS reasonably interprets 7 CFR § 278.1 (b)(3)(i)(A) to cover criminal offenses in connection
with performing a private transaction, such as a drug deal. The conviction therefore has a
transactional element and reflects on the owner' s business integrity under the regulations. The
offense under review is distinguishable from the possession charge at issue in the Warren
decision cited by counsel. Retailer Operations determined that per 7 CFR § 278.l(k)(3) the firm
lacked the necessary business integrity and reputation to further the purposes of the program.
Firms for which records of criminal conviction or civil judgment exist that reflect on the business
integrity of owners, officers, or managers as stipulated in 7 CFR § 278.1 (b)(3)(i) shall be denied
authorization permanently.

                                         CONCLUSION

After review of all the pertinent documentation, and based on the discussion herein, the decision
by Retailer Operations to permanently deny the application of Appellant to participate as a
SNAP retailer is sustained.

                                  RIGHTS AND REMEDIES

Your attention is called to Section 14 of the Food and Nutrition Act of2008 (7 USC§ 2023) and
to Section 279.7 of the regulations (7 CFR § 279.7) with respect to applicable rights to a judicial
review of this determination. Please note that if a judicial review is desired, the Complaint,
naming the United States as the defendant, must be filed in the U.S. District Court for the district
in which the Appellant's owner resides or is engaged in business, or in any court of record of the
State having competent jurisdiction. If any Complaint is filed, it must be filed within thirty (30)
days of receipt of this Decision.

Under the Freedom of Information Act, we are releasing this information in a redacted format as
appropriate. FNS will protect, to the extent provided by law, personal information that could
constitute an unwarranted invasion of privacy.



M. Viens                                                     June 20, 2018
ADMINISTRATIVE REVIEW OFFICER


                                                 5

Astoria v. United States          Defendant's Cross-Motion           Attachment A, Page 4 of 4
3:18-cv-01367-AC
